U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto. Commission File Number: 000-26357 LOOKSMART, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3904355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Second Street San Francisco, California 94105 (415) 348-7000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) NASDAQ Stock Market LLC Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.001 per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No x As of August 2, 2012 there were 17,293,237 shares of the registrant’s common stock outstanding, par value $0.001 per share. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 UNAUDITED CONSOLIDATED BALANCE SHEETS 3 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS 4 UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 5 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURE 27 EXHIBIT INDEX 28 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS LOOKSMART, LTD. CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Total cash, cash equivalents and short-term investments Trade accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Capitalized software and other assets, net Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Deferred revenue and customer deposits Current portion of capital lease obligations Total current liabilities Capital lease and other obligations, net of current portion Total liabilities Commitment and contingencies Stockholders' equity: Convertible preferred stock, $0.001 par value; Authorized: 5,000 shares at June 30, 2012 and December 31, 2011; Issued and Outstanding: none at June 30, 2012 and December 31, 2011 - - Common stock, $0.001 par value; Authorized: 80,000 shares; Issued and Outstanding:17,293 shares and 17,288 shares at June 30, 2012 andDecember 31, 2011, respectively 17 17 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. 3 Table of Contents LOOKSMART, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses: Sales and marketing Product development and technical operations General and administrative Restructuring charge - - - Total operating expenses Income (loss) from operations ) 21 ) ) Non-operating income (expense), net Interest income 21 24 41 47 Interest expense (9 ) Other income (expense), net (3
